Dissenting opinion of
Me. Justice Teavieso.
November 22, 1940.
By the present certiorari proceeding we are asked to review and reverse the order made, on May 10, 1937, by the District Court of San Juan, appointing George H. Emerson, a resident of New York, ancillary administrator (admi-nistrador judicial auxiliar) of the property of the decedent Theodore Baettenhaussen in Puerto Eico.
As appears from the record, in May 1937, Lina E. Grey, Julius A. Roth, Kurt ~W. Baettenhaussen, and Guaranty Trust Company of.New York petitioned the District Court of San Juan for the appointment of George H. Emerson as ancillary administrator of the property of Theodore Baettenhaussen in Puerto Rico, and as grounds for their petition they alleged:
“A. That Theodore Baettenhaussen died in New York, leaving a will which was admitted to probate.
“B. That testamentary letters were issued by a New York court in favor of one of the petitioners, Guaranty Trust Company of New York, in its capacity as executor appointed under said will.
“C. In the will of Theodore Baettenhaussen there were designated as heirs the other petitioners, Lina E. Grey, Julius A. Roth, and Kurt W. Baettenhaussen.
“D. That the testator, at the time of his death, was the owner of 15 promissory notes for the total sum of $59,000, executed in his favor by Charles Borda Klugkist, and that Charles Borda Klugkist at that time also owed to said Theodore Baettenhaussen the sum of $4,036.67, and interest on said sums.
“E. That as Charles Borda had been unable to pay said debt, he wrote a letter to the committee in charge of the affairs of Baetten-haussen, who was then insane, wherein he stated that he was doing *566everything possible to satisfy said debt and referred to certain properties supposedly owned by Charles Borda Klugkist in Puerto Rico.
“F. That as Baettenhaussen has not succeeded in collecting the money alleged to be owed by Borda, the latter not having been located in the United States of America where he resides, the heirs of Baettenhaussen engaged the services of Harry G. Molina, Esq., m order to bring the necessary action in this island to collect said promissory notes through the attachment of the property of Borda in Puerto Rico.
‘1G. That it transpired that the property of Borda in Puerto Rico had been transferred by the latter to his wife for the sum of $1.00 and other consideration, by a deed executed'in New York, and that afterwards the Borda* spouses conveyed said property in trust to the American Colonial Bank and Trust Company of Porto Rico.
“H. That subsequently the executor, Guaranty Trust Company ■of New York, brought suit against Charles Borda and his wife and the American Colonial Bank and Trust Company of Porto Rico in the Federal Court and that the complaint therein was dismissed because said court ruled that an executor foreign to this jurisdiction had no power to sue in Puerto Rico.
“I. That thereafter Attorney Molina was authorized by the heirs of Baettenhaussen and by the latter’s executor to procure, in a court of Puerto Rico, the appointment of George H. Emerson as ancillary administrator of the property of Theodore Baettenhaussen in Puerto Rico, for the purpose of bringing any action that might be necessary to collect the said debt.
“J. That there is no provision in the codes and laws of Puerto Rico regarding the appointment of ancillary administrators.
“K. That the petitioners are the only parties interested in the estate of Baettenhaussen and have relieved Mr. Emerson of the obligation to file a bond.”
Taking those facts as a basis, Judge Llauger Diaz, of the District Court of San Juan, by an order of May 10, 1937, appointed George H. Emerson, a resident of New York, ancillary administrator (administrador judicial auxiliar) of the property of Baettenhaussen in Puerto Rico, and on the 19th of the same month denied a motion of the American Colonial Bank and Trust Co. of Porto Rico to set aside said appointment.
*567In the brief submitted in support of the petition for cer-tiorari it is urged:
“1. That the District Court of San Juan lacks jurisdiction in this case to appoint an ancillary administrator of the property left by the decedent Theodore Baettenhaussen in Puerto Rico, for two reasons, to wit:
“(a) That there was no property in the Island of Puerto Rico which belonged to said Baettenhaussen at the time of his death, nor is there at present any property belonging to the heirs of the said Baettenhaussen.
“ {b) That, even assuming the existence of any property which might have belonged to said Baettenhaussen, and which were subject to administration by a court of Puerto Rico, the only court that could have appointed a judicial administrator was the District Court of Arecibo and not that of San Juan.
“2. That, in view of the circumstances of the case, the District Court of San Juan erred in appointing a nonresident as judicial administrator. ’ ’
The first and main question presented to us for decision in this case is whether the decedent Baettenhaussen left any property in Puerto Rico, to recover which an ancillary administrator can be appointed. The petitioner maintains that a right of action of an unsecured creditor to set aside a supposed transfer of a property, made by the debtor with the alleged purpose of defrauding his creditors does not constitute by itself such a lien or interest in the property thus transferred as to enable a court to appoint an administrator in order to enforce or collect the same. The interveners maintain a contrary view.
According to section 556 of our Code of Civil Procedure, 1933 ed., a petition for the judicial administration of the property of a decedent “shall be filed in the district court having jurisdiction over the last resident of the decedent or of the place where the greater part of his property is situated and shall set forth under oath:
“(1) The death of the decedent.
“ (2) 19
*568“(3) *
“(4) * * * * * * *
“ (5) That decedent left property subject to distribution, and the amount and nature of such property.” (Italics ours.)
The death of the person or the presumption of death derived from his disappearance in the case of absentees, his residence at the time of his death or in the alternative, the leaving by the decedent of property subject to distribution, are jurisdictional facts which must appear from the application for judicial administration of said property, as otherwise the appointment of a judicial administrator would be coram non judice and therefore void.
“JURISDICTIONAL Facts. — To make a grant of letters of administration valid two jurisdictional facts must exist: 1. The party must be dead; and 2. He must have resided in the country at the time of his death, or have left assets therein. Both of these facts must exist before letters of administration can be granted: Beckett v. Selover, 7 Cal. 215, 68 Am. Dec. 237; Haynes v. Meeks, 10 Cal. 110, 70 Am. Dec. 703; Van Giessen v. Bridgford, 83 N. Y. 348, Burnett v. Meadows, 7 B. Mon. 277, 46 Am. Dec. 517.” 81 Am. St. Rep. 536.
On this same point, see the summary of the decisions which is made in 11 R. C. L. 84, thus:
“Jurisdictional Faots GeneRALly. — In order to render valid a grant of letters of administration the view is generally accepted that certain jurisdictional facts must exist. These facts are that the person on whose estate the letters are being granted is in fact dead, and that at the time of death he was a resident of the county wherein letters are being granted, or if not a resident that he left assets in such county. It has been said that the fact of the death of the intestate and of his residence within the county are foundation facts upon which all the subsequent proceedings in the administration of the estate rest, and that if the intestate was not an inhabitant of the state at the time of his death, and left no assets in the state, and none came into it afterwards, no jurisdiction is conferred on the court to grant letters of administration in any county of the state, and such letters, if granted, are coram non judice and viod. Assets constitute a jurisdictional fact only in the absence of legal residence in the county.”
*569From the petition filed by Lina E. Grey, Julius A. Roth, Kurt W. Baettenhaussen and Guaranty Trust Company in ■ the District Court of San Juan, requesting the appointment of George H. Emerson as judicial administrator of the property of Theodore Baettenhaussen in Puerto Rico, the follow- ■ ing facts appear as affirmatively alleged:
(1) That the supposed creditor, Theodore Baettenhaussen, died while domiciled outside of Puerto Rico, in New York.
(2) That the supposed debtor is not domiciled in Puerto Rico, nor lives in Puerto Rico.
(3) That the supposed claim held by the creditor against the debtor originated in certain loans made in New York (or at least outside of Puerto Rico), and evidenced by certain promissory notes issued in New York (or at least outside of Puerto Rico).
(4) That the only connection that the case might have with Puerto Rico arises from the fact that on January 21, 1933, the supposed debtor, Borda, while being the owner of certain real property in Puerto Rico, made a transfer of that property by means of an instrument executed in New York; and that, according to the allegations of the creditor’s heirs, said transfer was in fraud of their ancestor.
As the death of Theodore Baettenhaussen and its occurrence outside of Puerto Rico are set forth in the petition, it is necessary to determine whether the claim against Charles Borda Kluglást, which Baettenhaussen owned at the time of his death, constitutes property in Puerto Rieo for the purpose of authorizing the appointment of a judicial administrator.
The Supreme Court of the United States, in the case of Wyman v. Halstead, 109 U.S. 654, 656, said:
“The general rule of law is well settled, that for the purpose of founding administration all simple contract debts are assets at the domicil of the debtor; and that the locality of such a debt for this purpose is not affected by a bill of exchange or promissory note having been given for it, because the bill or note does not alter the nature of the debt, but is merely evidence of it, and therefore the debt is assets where the debtor lives, without regard to the place where the instrument is found or payable. (Citations.) ”
*570The above case was cited with approval in Baker v. Baker, Eccles & Company, 242 U.S. 394, 400.
There having been established the fundamental facts that the property left by Baettenhanssen at his death consisted of unsecured simple promissory notes executed in his favor by Borda; that the intestate, his representative, and his debtor reside outside of Puerto .Bico and have not submitted to the jurisdiction of its tribunals; and that the only tangible property in which Borda might have some interest is a one-third condominium in an estate located in the judicial district of Areeibo which is alleged to have been transferred by Borda in fraud of his creditors, we shall now proceed to state the two questions on whose determination depends the decision of the present case.
1st. Pías the holder of an unsecured promissory note any other substantive right than that of demanding that his debt be paid in due course?
2nd. Has the nonresident holder of a promissory note of that character, on which no adjudication has been made, any estate or lien in the property of his debtor who is also a nonresident, which might serve as a basis for a decision in the sense that the holder of said promissory note, who died outside of Puerto Bico, left property whose situs is at Puerto Bico and which may be the subject of judicial administration?
The decisions which we have examined compel us to answer both these questions in the negative.
In the case of Pusey & Jones Co. v. Hanssen, 261 U.S. 491, 67 L. ed. 763, the Federal Supreme Court speaking through Mr. Justice Brandéis said:
“ ... A receiver is often appointed upon application of a secured creditor who fears that Ms security will be wasted. (Citation.) A receiver is often appointed upon application of a judgment creditor who has exhausted his legal remedy. (Citation.) But an unsecured simple contract creditor has, in the absence of statute, no substantive right, legal or equitable in or to the property of his debtor. This is true, whatever the nature of the property; and, although the *571debtor is a corporation and insolvent. Tbe only substantive right of a simple contract creditor is to have his debt paid in due course. His adjective right is, ordinarily, at law. He has no right whatsoever in equity until he has exhausted his legal remedy. After execution upon a judgment recovered at law has been returned unsatisfied he may proceed in equity by a creditor’s bill. (Citations.) He may, by such a bill, remove any obstacle to satisfying his execution at law; or may reach assets equitable in their nature; or he may provisionally protect his debtor’s property from misappropriation or waste, by means either of an injunction or a receiver.”
We agree with the interveners that the right which the law grants to a creditor to sue for the annulment of a transfer made by his debtor for the purpose of defrauding him, is a -property right; but we can not agree that it is a right in any particular property of the debtor. As a chose in action, it is and should be regarded as a property right, but not as a right in rem, because the mere holding of an unsecured promissory note does not confer upon the holder any right, title, or lien upon the property of his debtor, even upon such as the latter may have conveyed in fraud of his creditors. Assuming that Borda did not make the transfer which is alleged to have been made by him fraudulently, would the representative of Baettenhaussen have any right of action in rem against Borda’s undivided interest that might serve as a basis for the allegation that Baettenhaussen left property in Puerto Rico subject to judicial administration? Certainly not. The representative of the decedent Baettenhaussen would be bound in such a ease to sue Borda upon the promissory notes, by filing his complaint in the domicile of the debtor, as there would be involved a personal action for the enforcement of an obligation which has its situs at the place of residence of the debtor. And after obtaining a judgment in his favor, if the execution thereon were returned unsatisfied, the legal representative of the deceased could resort to the ancillary remedy or adjective right granted by law to demand the annulment of any fraudulent transfer which the debtor might have made. That action *572for nullity- could certainly be brought also in the domicile of the debtor, as it would be an action or remedy of a personal nature .which does not confer any right or title in rem.
It is true that, under the decisions in this jurisdiction, it is not necessary that a person should be a judgment creditor before bringing an action for rescission, and that the plaintiff is allowed, in the same action, to prove his character as a creditor, and to demand the rescission of a fraudulent conveyance. Suc. of Almazán v. López et al., 20 P.R.R. 502.
The fundamental purpose of those decisions is to furnish the creditor with the most speedy and expeditious means or proceedings for the enforcement of his claim, by permitting him to join in a single complaint an action of debt, which is the principal action, with one for rescission, which is a subsidiary action. Sections 1243 and 1246 of the Civil Code, 1930 ed. Both the code and the jurisprudence recognize as an adjective right in favor of a simple contract creditor the right to enforce his claim and at the same time to demand the removal of any obstacle that might prevent the execution of any judgment rendered in his favor. But neither the one nor the other grant to the creditor any substantive right in or to the property of the debtor which mig’ht be considered as properly located in the place where the debtor’s property is situated.
According to our decisions, in an action of this character there must be alleged and proved: (a) That the defendant is really the plaintiff’s debtor; (&) that the defendant alienated his property in fraud of his creditor; (c) that the plaintiff has been injured by such alienation; (d) that the plaintiff has no other legal remedy to obtain reparation for the injury suffered than that of seeking the rescission of the contract of alienation. Suc. of Almazán v. López et al., supra. From the foregoing it may clearly be seen that although the joinder of the actions is allowed, the proof of the existence of the obligations continues to be a condition precedent to the grant of the dual relief provided by law, namely, (a) a pronounce*573ment adjudging the defendant to pay the obligation, and (b) an adjudication of the nullity of the transfer made by the defendant debtor.
The above considerations lead us to the conclusion that the decedent Theodore Baettenhaussen left no property which might be the subject of judicial administration.
There is a further reason which, in our judgment, is sufficient in itself for the reversal, of the decision appealed from and for the annulment of the appointment of George H. Emerson as ancillary administrator. -We refer to. the alleged lack of jurisdiction of the District Court of San Juan to make such an appointment.
We have already seen that the situs of the debt, owing from Borda to Baettenhaussen and represented by simple unsecured promissory notes,.is .at the domicile of the debtor Borda, who resides outside the jurisdiction of Puerto Rico. And it has been held by the U. S. Circuit Court of Appeals, in Domenech v. United Porto Rican Sugar Co., 62 F. (2d) 552, 555, that property so situated is outside the fiscal jurisdiction of the Legislature of Puerto Rico.
Now, even if we were to concede that, as claimed by the intervener, the law in this case confers on the present holder of the notes, or the Guaranty Trust Company of New York, in its capacity as testamentary executor, some title, right, or interest in or to the property, which is said to halve been conveyed by the debtor in fraud of his creditors, we would be bound to hold that the situs of said title, right, or interest is in the judicial District of Arecibo, where the Esperanza Estate, the property as to which a right in rem is claimed to exist for the purpose of subjecting the same to the payment of the obligations of an absent debtor, is located.
Our Code of Civil Procedure, 1933 ed., after enumerating the persons entitled to apply for a judicial administration of the estate of a decedent, provides:
“ ... Such petition shall be filed in the district court having jurisdiction over the last residence of the decedent or .of the place *574where the greater part of his property is situated and shall set forth under oath: ...” (Italics ours.) Sec. 556, Code Civ. Proc., 1933 ed.
There is not in our laws any provision which expressly authorizes the appointment of an ancillary administrator for the purpose of administering the property of a person who has died outside of Puerto Bico, subject to the principal administration decreed by a competent tribunal at the domicile of the testator or intestate. However, this Supreme Court, drawing inspiration from “the principles of comity taken in connection with said section 25 and section 7 of the Civil Code,” in Sánchez et al. v. Soto Nussa, 14 P.R.R. 430, held that the appointment of an ancillary administrator of the property of Sánchez for the purpose of enabling said administrator to claim for the benefit of the heirs certain real property, which the testator owned in Puerto Bico at the time of his death and which was unlawfully detained by a third person, was proper. The petition in said case was filed in the District Court of Mayagiiez, as that was the judicial district in which the property sought to be recovered was located.
We think that we should not go any further than we did in the cited case of Sánchez et al. v. Soto Nussa, supra. A petition for the appointment of an ancillary administration must be governed by the provisions of sections 556 and 559 of the Code of Civil Procedure (1933 ed.) and hence filed in the district court having jurisdiction over the last residence of the decedent or of the place where the property to be administered is situated.
Let us examine the cases cited in support of the majority opinion.
In Sánchez et al. v. Soto Nussa (May 27, 1908) supra, it was decided for the first time in Puerto Bico that, although the local statutes do not expressly authorize it, upon principles of comity there may be appointed an ancillary administrator. In that case it was alleged that there was real *575pioperty in Puerto Rico belonging to tbe decedent which another person occupied at the time of his death. Although it is true that, as stated by the court below, the object of the petition was litigation, there the representatives of the decedent alleged a property right in the estate, which distinguishes that case from the one at bar, where it is sought to collect certain promissory notes and no real right is claimed in the realty. There a real right in favor of decedent’s representatives existed; here a mere personal action is involved.
In People v. Alcaide et al., 29 P.R.R. 171, a property right was dealt with, and there was cited the case of Gleason v. Thaw, 236 U.S. 558, wherein a study was made of the concept “property”. In the latter case it was held that the right to collect fees for professional services was not properly a property right, but that it may be considered property for the purpose of protection.
There is no controversy on this point, as we are all agreed that a chose in action or cause of action, may be regarded as property, for the purpose of protection.
The citations from 50 Corpus Juris, pp. 740, 763, throw no light upon this matter, as they only refer to the broad legal meaning of the word “property,” which according to said citations includes dioses in action, characterized as personal property (p. 763).
The case Ree’s Estate, 212 Pac. 234, does not aid the contention of the majority but rather supports that of the writer of this opinion. In that case an ancillary administrator had obtained a judgment setting aside certain transfers of property, which he alleged was a part of the estate. After said judgment had been procured and while an appeal was pending, application was made for the appointment of a general administrator. The appointment was issued by the probate court, from whose decision an appeal was taken, and it was urged — similarly as in the case at bar — that there was no property to be administered and that therefore the appointment of a general administra! or was improper. Tt was held: *576“The claim of the right to set aside the two deeds of September, 1919, was property upon which administration might he had (Estate of Daughaday, 168 Cal. 63, 141 Pac. 929); and, laying aside the question whether, in strictness, such a right is real property, it is evident that in the present instance the probate court treated it as such. ... It is to be remembered that the judgment setting aside the deeds had been rendered two and a half months before the making of the order from which the present appeal is taken. This circumstance probably impelled the court to place a value of $10,000 upon the right which was in litigation in the two cases, the pleadings of Llewellyn Rees alleging that the property itself which was the subject of the deeds was of a value of from $75,000 to $100,000. As the claim of the right to set the deeds aside was the only property which the court could have had in mind in making the finding assailed, it, of course, did have that property in mind. The finding was supported hv the evidence. ... As we have already observed, the trial court had pronounced its judgment setting aside the deeds before the appointment of respondent was made. This circumstance might well have impelled the probate court to the view that the claim of right to cancel the instruments was both tangible and valuable, notwithstanding that a right of appeal still existed. The court doubtless felt that the rendi-. tion of the judgment removed the claim from the category designated by the Supreme Court in the opinion in Estate of Daughaday, when that tribunal says that:
“ ‘It is not within the contemplation of the law that the mere assertion of any claim, however visionary and unsubstantial, shall call for the issuance of letters of administration and to that extent give a form of judicial sanction to unfounded pretensions.’
“Further, the court had already given ‘a form of judicial sanction’ to the claim by the appointment of special administrators to enforce it, for special administrators may be named only (italics being ours) ‘to collect and take charge of the *577estate of the decedent, . . . and to exercise such, other powers as may be necessary for the preservation of the estate/ The special administrators having brought the actions for cancellation of the deeds to the successful issue of a judgment in the superior court, the probate department of the court suiely exercised its discretion rightly in determining to replace,the special administration with a general one.”
In the case at bar there is no judgment annulling the transfer. Moreover, in the Rees case it was alleged that the property belonged to the estate, whilst in the instant case the petitioners do not claim any special right in the propertv but the general right to enforce their claim against the property of thp debtor.
The case of Loaiza v. Levy, 24 Pac. 707, does not throw any light upon the matter either. The question involved in that case was as follows: Some persons resident in Mexico and owners of certain mining properties, by means of fraudulent practices carried out in connection with samples of ore taken from said mines succeeded in having the mining experts, who believed that the samples were genuine and had not been tampered with, render a report assigning to the properties a value much greater than their true value. Said persons then induced two English corporations to purchase from them said mines for the price of $1,575,000, of which the purchasers paid $710,000 in gold coin in California and for the balance amounting to .$865,000 they gave a promissory note, with interest at 6 per cent per annum, secured by mortgage on real estate situate in San Francisco, California. Upon discovering the fraud which had been' perpetrated upon them, the purchasers brought suit in California demanding a rescission of the contract and offering' in their turn to restore to the vendors everything of value which they had received from the latter by virtue of the contract. The jurisdiction of the court was attacked on the ground that neither the plaintiffs nor the defendants, with the exception of one (Loaiza) were residents of California.
*578The court held that, although the plaintiffs and the defendants resided outside of California, the contract, however, had been made in California, there was property in California which would be affected by the judgment, and that as the plaintiffs had resorted to the courts of California they had submitted themselves to the jurisdiction of those courts, which could impose upon them conditions in the judgment with which they must comply before they should be able to make their rights effective, and could of course compel them as a part of the judgment, to restore title to the properties which the defendants had obtained in Mexico.
The action in said case was an action in rem. No mere Maim for the recovery of a debt was involved.
The case of Blodgett v. Silberman, 277 U.S. 1, 72 L. ed. 749, is confined to the power of the state of a decedent’s domicile to impose a succession tax on intangible property, including choses in action located in other states. The rule of mobilia segv/wntur personam was applied and it was held that the State of Connecticut, which was the domiciliary state, had jurisdiction to impose the tax, even though promissory notes or other evidence of the debt had been issued and such evidence were found in New York (page 10). In said case there was no appointment of an administrator or receiver. It was merely a question of taxation.
In the case of Wheeling Steel Corp. v. Fox, 298 U.S. 193, there was involved the imposition of a tax on intangible property of a corporation by the state in which said corporation maintained its business, and which was different from that where its principal office was established. It was held that such a tax did not violate the due process clause.
In 11 R.C.L. 72, sec. 68, it is maintained that a judicial administrator may be appointed, even though the only property of the decedent consists of a chose in action.
However, we have examined all the cases which are cited under that section, in E.C.L. as well as in the supplement, and all of them refer to cases in which the chose in action *579consisted of a cause of action for deatli by wrongful act, and in which there was a statute authorizing* the judicial administrator to bring the action, for which reason the courts declared that the fact that the legislature had authorized the administrator to sue showed that it was the legislative intention that an administrator should be appointed in order to carry out the purpose of the state. See on this point: In re Post, 104 Atl. 652 (N.J.), where the'action was prosecuted under the act entitled “Death Act, An Act to provide for the recovery of damages in cases where the death of a person is caused by wrongful act, neglect or default”; Ghilain v. Couture, 65 A.L.R. 553 (N.H. 1929).
In Appeal of Jenkins, 58 N.E. 560 (Indiana 1900), the cause of action was one for damages for the death of petitioner’s husband. He had been killed by a mob who had entered the jail m which he was confined, in the custody of the sheriff Henry Bushing. It was held that the sheriff was bound to exercise reasonable care for the preservation of the life and health of the prisoners.
_ -^11 Davis v. Guarnieri, 4 Am. St. Rep. 548 (Ohio 1887), Nicola Guarnieri was appointed administrator of the estate of his deceased wife, Angela Guarnieri. He brought an action against William P. Davis, a druggist, for damages for causing the death of said lady in selling oil of bitter almonds, a poisonous drug, instead of oil of sweet almonds, as requested by Guarnieri in order to administer the same to his wife as a physic. In the case nothing was said as to whether the decedent left other property, nor was any question raised as to whether or not the appointment of an administrator was proper.
The case of Matter of Warburg, 129 Misc. (N.Y.) 832, is not an authority for the present ease. It is true that there it is said (p. 834) that the Surrogate’s Court of New York has jurisdiction to entertain an application for the appointment of an ancillary administrator each though the only asset in New York was a debt due the estate from a corporation *580domiciled in the State of New York. In the case at bar the debtor Borda does not reside in Puerto Eico.
From, the record of the present case it appears that the testator Baettenhanssen had his domicile and residence in New York, where he died; that the promissory notes executed in his favor by Borda have not their situs in the Island of Puerto Eico; that the only alleged right in a title to property which might be the subject of judicial administration relates to real estate located within the jurisdiction of the District Court of Arecibo. The District Court of San Juan, although competent to decree a judicial administration in cases where the requisites provided by law have been complied with, in our judgment lacked jurisdiction to render the decision appealed from.
I am authorized to state that Mr. Justice De Jesús concurs in this opinion.